       Case 1:18-cv-12296-VM-BCM Document 58 Filed 06/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     6/4/20
COMPASS PRODUCTIONS
INTERNATIONAL LLC,
                                                     18-CV-12296 (VM) (BCM)
               Plaintiff,                            ORDER
       -against-
CHARTER COMMUNICATIONS, INC.,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

        In light of the Court's Order dated April 8, 2020 (Dkt. No. 46), extending the close of fact
discovery for the completion of certain depositions to June 19, 2020, the settlement conference
currently scheduled for June 15, 2020, at 2:15 p.m., is ADJOURNED to June 29, 2020, at 2:00
p.m., and will take place via teleconference or videoconference, as further discussed below. No
later than June 24, 2020, the parties shall submit the pre-conference documents required by ¶¶ 2-
4 of the Court's Order Scheduling Settlement Conference dated January 24, 2020 (Dkt. No. 33).
All other provisions of the January 24 Order Scheduling Settlement Conference remain in effect.

        The parties are advised that the Court's teleconferencing technology (AT&T Connect)
permits both group conferences and private caucuses with each party or group of parties (and
relevant counsel). However, the Court's videoconferencing technology (Skype for Business) does
not permit private caucuses. The parties have informed the Court that they are willing to arrange
for the settlement conference to be conducted using commercially available videoconferencing
technology that they deem reliable and that does include a private caucus feature. Counsel are
directed to telephone Judge Moses's Law Clerk, Samantha Bennett, at (212) 805-4882, at least
one week prior to the date of the conference, to discuss the capabilities, security features, and
logistics of using the proposed technology.

Dated: New York, New York
       June 4, 2020
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
